In the 10th finding of fact the “ Two hundred ninety-three ($293) dollars ” balance found due and owing the plaintiff from the appellant, is stricken out, and “ Two hundred and fifty-three and 02 /100 ($253.02) dollars ” inserted in lieu thereof, to conform such balance to the findings of the total indebtedness of $1,644.75 due the plaintiff from the appellant Deloca, and the credit of $1,391.73 to which Deloca was entitled in reduction thereof; the 1st, 2d and 3d conclusions of law and the judgment are each modified accordingly; and as so modified the judgment of the County Court of Queens county is affirmed, without costs to either party in this court. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.